Citation Nr: 1828773	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-41 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with panic disorder, major depressive disorder (MDD), and alcohol abuse from January 27, 2003 to January 19, 2004.

2.  Entitlement to a disability rating in excess of 30 percent for PTSD with panic disorder, (MDD), and alcohol abuse from January 20, 2004 to October 11, 2005.

3.  Entitlement to a disability rating in excess of 50 percent for PTSD with panic disorder, (MDD), and alcohol abuse from October 12, 2005 to January 24, 2008.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD with panic disorder, (MDD), and alcohol abuse from January 25, 2008 to June 23, 2010 and from August 30, 2010 thereafter.

5.  Entitlement to a total disability rating indicating unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1973 and from February 4, 1991 to March 29, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

In January 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that the evidence of record raises the issue of entitlement to a TDIU, therefore it has been added as an issue, as reflected by the title page.




FINDINGS OF FACT

1.  From January 27, 2003 to January 19, 2004, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated social impairment (distancing from others) due to mild or transient symptoms such as nightmares, sleep disturbance, and intrusive memories but maintained functioning and a supportive and healthy marriage.

2.  From January 20, 2004 to October 11, 2005, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From October 12, 2005 to January 24, 2008, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity at work and in family relations; with symptoms of disturbances of motivation and mood and establishing effective work and social relationships.

4.  From January 25, 2008 to June 23, 2010 and from August 30, 2010 thereafter, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated deficiencies in most areas such as work, family relations, and mood, with intervals of suicidal ideations and obsessional rituals that interfered with routine activities.

5.  The Veteran's service-connected disabilities, including PTSD, rash, tinnitus, and bilateral hearing loss, preclude him from securing and following substantially gainful employment effective August 31, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent disabling for the Veteran's PTSD have not been met or approximated from January 27, 2003 to January 19, 2004.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating in excess of 30 percent disabling for the Veteran's PTSD have not been met or approximated from January 20, 2004 to October 11, 2005.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a disability rating in excess of 50 percent disabling for the Veteran's PTSD have not been met or approximated from October 12, 2005 to January 24, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a disability rating in excess of 70 percent disabling for the Veteran's PTSD have not been met or approximated from January 25, 2008 to June 23, 2010 and from August 30, 2010 thereafter.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for a TDIU due to service-connected disabilities are been met, effective August 31, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102. 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised issues with either the duty to notify or the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Schedular Ratings for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2017).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

PTSD is rated under 38 C.F.R. § 4.130. Diagnostic Code 9411 (2017).  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in 38 C.F.R. § 4.130 (2017) demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017). VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

VA has amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 14, 308 (March 19, 2015).  In this case, DSM-5 is for application as the case was pending before the Board after August 2014 and the appeal was certified in July 2017. 
The Board further notes that the U.S. Court of Appeals for Veterans Claims (Court)  noted that although GAF scores were designed to help quantify and summarize the severity of symptoms associated with mental disorders, the DSM-5 eliminated GAF scores because of their "conceptual lack of clarity" and "questionable psychometrics in routine practice."  Golden v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1018 (July 18,2017);  see also DSM-5 at 16.  Moreover, the Court further opined that  "[a]lthough it is true that examiners no longer use these scores, an adjudicator is not permitted to rely on evidence that the American Psychiatric Association itself finds lacking in clarity and usefulness.  Any reliance on evidence that expert consensus-as adopted by VA-has determined to be unreliable would be impossible to justify with an adequate statement of reasons or bases."  Golden, supra. 



Evidence and Analysis

The Veteran contends that the severity of his service-connected for PTSD with panic disorder, (MDD), and alcohol abuse symptoms more closely approximate the criteria of disability ratings of 30 percent, 50 percent, 70 percent, and 100 percent for each respective period of time as discussed below.

A.  January 27, 2003 to January 19, 2004

In October 2003, Dr. L., a private licensed psychologist submitted a letter, in which he described his evaluations of the Veteran in September 2003.  He provided a narrative of the Veteran's in-service history as it relates to psychological trauma and stressors.  He reported that the Veteran stated that it was a strange time in Vietnam, very frightening and confusing, adding that it did not seem as if an actual war was occurring even though men were killed.  He also indicated that his morale was very low because of this strange time.  Dr. L. further provided an extensive inventory of the Veteran's subjective symptoms, to include lost motivation; sleep disturbance; distancing himself from family and his few friends; and sensory recollections of Vietnam.  Further, Dr. L. relayed that the Veteran stated that he sought help as early as the 1970s for nightmares at a VA facility.  Dr. L. provided an assessment of moderate-level PTSD and some significant depression, noting that the Veteran has been able to maintain functioning and a supportive and healthy marriage.  The Veteran had PTSD symptoms of nightmares; sleep disturbance; and fairly severe intrusive memories of Vietnam.

The Veteran submitted a statement in January 2004 in which he requested an increased rating based upon Dr. L.'s treatment and findings.

Upon review of the evidence of record, the Board concludes that the evidence of record does not warrant assigning a disability rating of more than 10 percent for PTSD from January 27, 2003 to January 19, 2004.

As discussed above, a higher 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017) under the General Rating Formula, would require occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

While the evidence of record shows that the severity of the Veteran's PTSD indicates that he experienced social impairment (distancing from others) due to transient symptoms, it does not show that the Veteran's impairment manifested in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. While the Veteran suffered from chronic sleep impairment, Dr. L. noted that the Veteran obtained employment from VA upon separation from service and eventually became a supervisor.

In reaching this conclusion, the Board has carefully considered the lay statement of the Veteran.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994).  Nevertheless, determining the requisite elements of posttraumatic stress disorder, a process involving specialized knowledge of psychology and psychological diagnostic instruments is beyond the scope of lay observation.  Id.  Thus, a determination as to the severity of PTSD, according to applicable diagnostic criteria, is not susceptible to either lay or generic opinions and requires highly specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board here notes that there are no exceptions to the Jandreau doctrine.  As such, the lay statement of the Veteran does not represent competent evidence regarding the severity of the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.159(a)(1) (2017) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."). 

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan supra.  However, no competent, probative evidence of record indicates that a disability rating in excess of 10 percent is warranted from January 27, 2003 to January 19, 2004 for the Veteran's service-connected PTSD. 

B.  January 20, 2004 to October 11, 2005

In March 2004, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file; considered the Veteran's account of his medical history and subjective symptoms; and conducted a clinical evaluation ("VA examination regime").

The examiner indicated that the Veteran stated that he did not believe that he would ever return from Vietnam.  Socially, he stated that he had ups-and-downs with his spouse, but got along fairly well with his family.  Subjective symptoms included feelings of detachment; limited socializing; difficulty sleeping; nightmares; and hypervigilance.  The Veteran stated that he did not want to take medication to control his reported symptoms.  Furthermore, the Veteran expressed that he had difficulty attending funerals and felt anxious in the presence of loud or large crowds.

The examiner opined that the Veteran was alert and oriented times four, evinced through good eye contact.  The Veteran's mood was "alright"; his affect was mildly anxious; and his thought process was coherent.  There were no indications of either suicidal or homicidal ideations.  The Veteran's insight and judgment were adequate, as shown through activities of daily living and the Veteran's present employment.  The examiner provided an impression of PTSD, chronic, adding that the Veteran was able to manage his financial affairs.

The Veteran submitted a statement in February 2005.  In pertinent part he requested an increased disability rating for his service-connected PTSD.  He stated that he was under the care of VA physicians and enclosed treatment reports.

A review of the Veteran's VA psychiatrist outpatient notes from April 2004 shows that the Veteran graduated from his PTSD class.  An examiner opined that he did not want medication even though he reported that he experienced a harder time sleeping, adding that he had nightmares almost every night.  He had difficult memories, but not real flashbacks.  The Veteran stated that he could concentrate for 30 minutes and felt fatigued a lot.  This examiner provided an impression of PTSD and alcohol abuse (ETOH).

In a June 2004 VA psychiatrist outpatient note, an examiner reported that the Veteran was taking Citalopram, Trazodone, and Risperdal.  The Veteran reported that his amount of sleep had improved.  He stated that his work was exhausting; however, he did not suffer from lack of energy on the job.  The examiner opined that his mood was euthymic; his thoughts were clear; and he displayed no signs of psychosis.  In a July 2004 outpatient note, a psychiatrist noted that the Veteran stated that he had recurrent nightmares; sleep problems; and stress that was related to his work.  The Veteran reported that he was coping at his best, denying thoughts of harm to others or himself. 

In a November 2004 VA psychiatric outpatient note, a staff psychiatrist reported that the Veteran stated that he was doing fairly well and that his medication made him drowsy.  Moreover, the Veteran stated that he received good support from his spouse.  The psychiatrist opined that the Veteran was alert and cooperative; maintained good eye contact; expressed linear and goal-directed thoughts; and showed no signs of delusions, suicidality, or homicidality.  However, he displayed a flattened affect and a depressed mood.  

A review of other VA treatment records from the period under analysis reveals that the Veteran sought guidance as to the dosing of his psychoactive medications.  Examiners reported complaints of nightmares.  In March 2005, a VA social worker opined that the Veteran appeared alert; was oriented X4; displayed good eye contact; and exhibited normal patterns of speech.  However, the Veteran stated that he had problems with nightmares; daydreams; poor sleep patterns; and an increased level of job-related stress.

In March 2005, the Veteran's spouse submitted a letter.  She indicated that she was a registered nurse with 20 years of nursing experience.  Based upon her observations and nursing training, she wrote that the Veteran's PTSD had worsened in the past years.  She took note of the Veteran's erratic patterns of sleep and distressing dreams, adding that he tossed and turned in bed.  She also mentioned that he displayed an exaggerated startle response and had grown more irritable.  She added that the Veteran preferred to stay at home, to avoid crowds that made him nervous.  Lastly, she attributed the Veteran's problems to his experiences in Vietnam.

In April 2005, the Veteran was afforded a VA examination.  The examiner followed the VA examination regime.  As an impression, the examiner provided PTSD, chronic and ETOH.  The examiner opined that even though the Veteran contended that his PTSD-as noted in the March 2004 VA examination-had worsened, the Veteran was still functioning at his job; still had relationships with his family; was involved with his children; and was active in his church.  Moreover, this examiner advanced that some of the Veteran's difficulties with adjustment might be related to his use of alcohol and the subsequent strain that alcohol use might he causing socially and spiritually.  The examiner underscored the conflict of heavy alcohol use and church involvement.  

As to treatment recommendations, the examiner recommended drug treatment for alcohol abuse strongly.  Moreover, he recommended a comprehensive medication review to ensure that prescribed medications were not interacting with heavy alcohol use, which could exacerbate psychiatric symptoms.

Dr. L. submitted a letter in September 2005.  He wrote that the Veteran stated that his supervisor indicated that his job performance was not up to standard.  In this vein, the Veteran noted that he experienced difficulty working with the people whom he supervised, adding that he was very depressed and angered quickly.  The Veteran also provided subjective notes of great difficulty sleeping; isolation; and a decaying relationship with his spouse.  Moreover, the Veteran contended that he thought about Vietnam "more and more."

Dr. L. opined that there was a marked difference in the Veteran between evaluation in October 2003 and this evaluation.  The Veteran's overall symptomatology, according to Dr. L., had increased to the point that he experienced great difficulty in continuing working.

In October 2005, the Veteran submitted a statement.  In pertinent part, he sought an increased disability rating for service-connected PTSD.  He appended a copy of Dr. L.'s September 2005 to his statement

Upon review of the evidence of record, the Board concludes that the evidence of record does not warrant assigning a disability rating of more than 30 percent for PTSD from January 20, 2004 to October 11, 2005.

As discussed above, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

While the evidence of record shows that the severity of the Veteran's PTSD indicates that he experienced occupational impairment with reduced (or sub-par) productivity and reported an impaired relationship with his spouse, it does not show that the Veteran exhibited symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking.  While a VA psychiatrist opined that the Veteran displayed a flattened affect in a November 2004 psychiatric outpatient note, no competent evidence of record suggests that flattened affect induced occupational and social impairment with reduced reliability and productivity.
The Board notes that the Veteran (as well as his spouse) is competent to report discernable symptoms.  See Layno, supra.  The Board also finds the Veteran credible here.  However, the Board finds this lay evidence to have minimal probative weight in determining the severity of his PTSD from January 20, 2004 to October 11, 2005.  Here, the Board finds the opinions of expert psychological and psychiatric professionals to have considerable probative weight in determining the severity of the Veteran's PTSD during this time frame.

The Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

The Board places some probative weight on the competent, expert opinion of Dr. L., who opined that the Veteran's overall symptomatology had increased to the point that he experienced great difficulty in continuing working.  However, the Board notes that the conclusions reached in Dr. L.'s September 2005 letter rely almost wholly on the Veteran's subjective reports.  Dr. L.'s letter included no indicia of the objective dimensions of the Veteran's PTSD.  Moreover, Dr. L. neither contemplated the objective behavioral manifestations of the Veteran's disability nor indicated whether he had reviewed the Veteran's claims file.

Dr. L.'s letter warrants less probative weight than the April 2005 VA examiner's report, in which the Board places greater probative weight.  As noted above, this examiner followed the VA examination regime, which considered the claims file, the Veteran's subjective accounts, and objective indicia derived through examination findings.  This examiner provided impressions of PTSD and ETOH, use further opining that even though the Veteran contended that his PTSD had worsened he was still functioning at his job; still had relationships with his family; was involved with his children; and was active in his church.  Moreover, this examiner underscored the conflict inherent in the Veteran's heavy alcohol use and church.  Furthermore, this examiner recommended both drug treatment for ETOH use and a comprehensive medication review to ensure that prescribed medications were not interacting with heavy alcohol use, which could exacerbate symptoms.

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan supra.  However, the most probative medical evidence of record, as discussed above, indicates that a disability rating in excess of 30 percent is not warranted from January 20, 2004 to October 11, 2005 for the Veteran's service-connected PTSD. 

C.  October 12, 2005 to January 24, 2008

The Veteran was afforded a VA examination in November 2005.  The examiner followed the VA examination regime.  The examiner opined that findings from the clinical interview conducted indicated that the Veteran continued to struggle with the major symptoms of his service-connected PTSD.  Such symptom were chronic, frequent, persistent, and severe in nature-with no real periods of remission since the Veteran's last rating decision for PTSD.

The examiner provided an impression of PTSD, chronic, severe.  The examiner's findings included social isolation; relationship difficulties due to PTSD symptomatology; no friends; and impaired impulse control.  In short, the examiner found severe social and occupational impairment due to PTSD.  The Veteran, according to the examiner, was unable to establish or maintain effective social and occupational relationships due to PTSD.

In November 2005, the Veteran's spouse submitted another statement.  She wrote that over the past year the Veteran's behavior changed considerably.  He insisted upon staying at home alone.  If he did go out, he seemed uneasy.  Even at the movie theater, according to her, he insisted on sitting away from other people in the audience.  As a result of the Veteran's behaviors of avoidance, the family had decreased its outside activities.  She also noted that the Veteran was not maintaining his physical appearance.  She also took note of the Veteran's increased drinking and persistent nightmares.

A review of the Veteran's 2005 VA treatment records shows that he frequently complained of symptoms attributed to PTSD.  The Veteran denied abuse of alcohol as well abusing drugs.  Notations include reports of nightmares, anger, and depression.  However, the Veteran reported neither suicidality nor homicidality.  Clinicians reported that the Veteran continued to receive psychotherapeutic services in a PTSD program.  The Veteran was also warned about the dangers of consuming alcohol while taking psychoactive medications.  In May 2005, a clinician noted that the Veteran complained of marital problems and stated that when he watched news broadcasts, he became aware of flashbacks.

In February 2006, the Veteran submitted a statement, requesting an increased disability rating for service-connected PTSD.

Dr. L. submitted another letter in April 2006.  He wrote that the Veteran exhibited severe PTSD symptomatology and that he recommended a leave of absence from work due to a "build up" of stress.  Dr. L. further conveyed the Veteran's subjective accounts of increased nightmares; sleep disturbance; and intrusive thoughts of Vietnam.  The Veteran also indicated that his schedule had changed, which induced him to "brood about traumatic memories of Vietnam" during mornings.  The Veteran reitered his accounts of difficulties interacting with employees and controlling his anger at work.

In July 2006, the Veteran was afforded a VA examination.  The examiner followed the VA examination regime.  The examiner noted that the Veteran's current treatment consisted of a regimen of anti-psychotic and anti-depressant medications, which caused drowsiness and fatigue.

The Veteran reported that he had feelings of sadness; passive suicidal ideations; difficulty concentrating; and feelings of hopelessness.  He contended that depression lasted most of the day and he felt that he could not connect with other people.  He stated that his relationship with his wife was "so-so" due to his decreased communication.  His relationship with his disabled children was "OK".  Concerning work, he reported that he had pushed an employee at work and had been reprimanded in writing.

As to alcohol use, the Veteran indicated that he drank either 6 beers or a pint of liquor daily.  Drinking began in the morning; the Veteran stated that he was unable to quit alcohol consumption.  Nevertheless, he contended that his alcohol consumption had not impacted his function at work.

The examiner provided extensive objective behavioral findings upon examination.  The Veteran appeared clean and neatly groomed; he appeared restless and spoke in a coherent and soft manner.  While his affect was flat, he projected a cooperative attitude.  Other findings included anxious and elated mood; short attention span; orientation intact to person, place, and time; unremarkable thought process and content; a lack of paranoid delusions; judgment indicative of understanding the outcome of behavior; and insight into the fact that he had a problem.  The Veteran's memory was normal, with the exception of moderately impaired recent memory.

The examiner opined that the Veteran had sleep problems; he indicated that he only slept four hours a day.  The Veteran indicated that he engaged in compulsive/obsessional behavior relating to housework.  While homicidal ideation was not indicated, suicidal ideation was indicated.  Moreover, the Veteran reported frequent panic attacks that lasted for 5 to 10 minutes respectively.  The Veteran indicated that he yelled at people at work and fought, which, according to the examiner, indicated a fair extent of impulse control.

The examiner provided impressions of PTSD, MDD, and alcohol disorder.  The prognosis for improvement was guarded.  The examiner opined that the Veteran's symptoms of PTSD did not result in total occupational impairment; however, it did result in reduced reliability and productivity.

In October 2006, the Veteran submitted a statement, requesting an increased disability rating for service-connected PTSD.

Dr. L. submitted a letter in October 2006.  In pertinent part he reitered the content of his earlier letters, providing an extensive inventory of the Veteran's subjective reports of symptoms.  Here, Dr. L. mentioned that the Veteran consumed alcohol, which the Veteran reported controlled his PTSD symptoms.  Dr. L. reported that the Veteran had been denied an increase in his disability rating.  However, in his opinion, he believed that the Veteran was entitled to a 70 percent disability rating because he showed deficiencies in most areas, even though he was still functioning at both home and at work.  In closing, Dr. L. opined that the Veteran's "overall picture" is one in which he functioned but where adjustment was fragile.

In February 2007, the Veteran was afforded a VA examination.  The examiner followed the VA examination regime.  Upon psychological examination, the examiner provided behavioral findings to the effect that the Veteran was neatly groomed; exhibited no abnormal psychomotor activity; articulated in unremarkable speech patterns; demonstrated a cooperative attitude; expressed normal affect and good mood; showed signs of intact attention, with orientation to person, place, and time; showed unremarkable thought process and content; and outcome-aware judgement and insight as to his problem.  The Veteran interpreted proverbs properly; did not engage in obsessive behavior; did not have panic attacks; and had neither suicidal nor homicidal ideations.  However, the examiner opined that the Veteran had poor impulse control.  No memory impairments were present.

The Veteran expressed that he suffered from sleep impairment, including nightmares, waking with a headache, and restlessness.  While he reported no hallucinations, he reported inappropriate behavior in crowds.

The examiner provided impressions of PTSD, chronic and alcohol abuse related to PTSD.  The examiner provided a fair prognosis for improvement.  The examiner also indicated that the Veteran was not totally occupationally impaired; however, PTSD did result in reduced reliability and productivity.

A review of the Veteran's 2007 VA treatment records reveals that he frequently sought consultation and received psychotherapeutic services related to his service-connected PTSD. Examiners opined as to the Veteran's participation in PTSD group therapy program.  The Veteran, according to therapists, reported that participating in the program had been helpful in coping with his PTSD symptoms.

Upon review of the evidence of record, the Board concludes that the evidence of record does not warrant assigning a disability rating of more than 50 percent for PTSD from October 12, 2005 to January 24, 2008

As discussed above, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The evidence of record shows that the severity of the Veteran's PTSD indicates that he experienced occupational and social impairment at work and in family relations; however, the evidence of record does not show symptoms such as speech intermittently illogical, obscure, or irrelevant; near-continuous depression affecting the ability to function independently, appropriately and effectively; or speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Board notes that the medical evidence shows that the Veteran's PTSD manifested in symptoms of disturbances of motivation and mood as well as difficulty in establishing effective work and social relationships.  Furthermore, the evidence of record shows that the Veteran reported panic attacks; however, these panic attacks were not reported as near-continuous or of such a magnitude that they affected the Veteran's ability to function independently, appropriately, and effectively.
The Board notes that the Veteran (as well as his spouse) is competent to report discernable symptoms.  See Layno, supra.  The Board also finds the Veteran credible here.  However, the Board finds this lay evidence to have low probative weight in determining the severity of his PTSD from October 12, 2005 to January 24, 2008.  Here, again, the Board finds the opinions of expert psychological and psychiatric professionals to have considerable probative weight in determining the severity of the Veteran's PTSD during this time frame.

As noted above, the Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

The Board places some probative weight on Dr. L.'s April 2006 letter.  Dr. L. recommended that the Veteran take a leave of absence from work due to the "build up" of stress.  Moreover, he provided an inventory of the Veteran's subjective accounts of symptoms, from increased nightmares to brooding about traumatic memories of Vietnam.  However, as was the case in September 2005, Dr. L.'s April 2006 letter included no indicia of the objective dimensions of the Veteran's PTSD.  Furthermore, Dr. L. neither contemplated the objective behavioral manifestations of the Veteran's disability nor indicated that he had reviewed the Veteran's claims file.

Dr. L.'s letter warrants less weight in comparison to the February 2007 VA examiner's report, in which the Board places greater probative weight.  This examiner followed the VA examination regime by considering the claims file, the Veteran's subjective accounts, and objective indicia derived through examination findings.  This examiner provided impressions of PTSD, chronic and ETOH related to PTSD.  Moreover, the examiner provided a fair prognosis for improvement.  And, based on the totality of the evidence (record, subjective accounts, and psychometric examination/interview findings), the examiner opined that the severity of the Veteran's PTSD resulted in reduced reliability and productivity.

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan supra.  However, the most probative medical evidence of record, as discussed above, indicates that a disability rating in excess of 50 percent is not warranted from October 12, 2005 to January 24, 2008 for the Veteran's service-connected PTSD. 

D.  January 25, 2008 to June 23, 2010 and from August 30, 2010 thereafter.

As a threshold issue, the Board notes that the Veteran was granted a disability rating of 100 percent for service-connected PTSD from June 24, 2010 to August 30, 2010 when he was hospitalized for PTSD on June 24, 2010 pursuant to 38 C.F.R. § 4.29 (2017).  Upon discharge from the hospital, the Veteran's disability rating of 70 percent resumed.

In January 2008, the Veteran submitted a statement, requesting an increased disability rating for service-connected PTSD.  He stated that it was getting increasingly difficult for him to deal with people, both on and off the job.  He also stated that he could not sleep.

Dr. L. submitted a letter in January 2008.  He reitered many points that he articulated in his earlier letters as to the Veteran's subjective accounts.  He wrote that the Veteran took a leave of absence from work in 2007 and was considering taking another.  Dr. L. noted that the Veteran's "condition" is so disabling that he should retire medically, noting that he isolated himself and battled significant depression.  Again, Dr. L. advanced that the Veteran was barely able to function either at work or at home.

The Veteran's spouse submitted a statement in February 2008.  She repeated many of the contentions that she made in previous statements, especially about the Veteran's nightmares and restless sleeping patterns.  She also stated that crying had increased in frequency and volume.  She opined that he also exhibited communication problems.  She reiterated the complaints that Veteran expressed in examinations about people at his worksite.  She further opined that the Veteran was frustrated at the continuance of working because of his nerves.

In March 2008, the Veteran was afforded a VA examination.  The examiner followed the VA examination regime.  The examiner's findings included behavioral observation of the Veteran neat grooming; unremarkable and lethargic psychomotor activity; slow speech; cooperative attitude; flat affect; depressed mood; intact attention to person, time, and place; unremarkable thought process and content; lack of delusions; lack of hallucinations; lack of inappropriate behavior; lack of obsessive behavior; and outcome-aware judgement and insight as to his problem.

The Veteran reported sleep impairment-nightmares about Vietnam, two hours of sleep a night, and daytime fatigue.  The Veteran also reported panic attacks related to flashbacks in Vietnam that cause impairment in social and occupational functioning.

Neither homicidal nor suicidal thoughts were present.  While the Veteran showed good impulse control, he reported episodes of violence.  The examiner reported that the Veteran had the ability to maintain minimum personal hygiene and conduct activities of daily living.  Memory was intact, with the exception of mildly impaired recent memory.  As impressions, the examiner provided PTSD.  While the examiner opined that there was not total impairment in social and occupational functioning due to PTSD, he indicated that PTSD resulted in deficiencies in judgment, thinking, family relations, work, or mood.

In August 2009, Dr. L. submitted a letter.  He wrote that the Veteran had been experiencing difficulties.  Dr. L. noted that the Veteran reported that he had severe sleep disturbances and jarring nightmares about Vietnam.  The Veteran also reported that his fatigue had led to altercations at work.  The Veteran relayed accounts of being a point man in the jungle for two to three weeks in Vietnam.  Dr. L. reported that the Veteran's continued ability to work was becoming more and more into question.

In October 2008, the Veteran submitted a statement, requesting that the RO reconsider an increased disability rating for service-connected PTSD.

In August 2009, the Veteran submitted a statement, requesting an increased disability rating for service-connected PTSD.

In October 2009, Dr. T., a private physician, submitted a letter.  In pertinent part, he wrote that the Veteran's PTSD "clearly [posed] a problem with his blood pressure."  He stated that he noted elevated blood pressure readings when the Veteran was "more symptomatic" from PTSD.

In November 2009, the Veteran was afforded a VA examination.  The examiner followed the VA examination regime.  The examiner reported that the Veteran was neatly groomed; was restless and tense; spoke spontaneously and clearly; displayed a cooperative attitude; had an appropriate constricted affect; exhibited an anxious and dysphoric mood; displayed a short attention span; was oriented to person, time, and place; revealed an unremarkable thought process; and showed unremarkable thought content, with paranoid ideation.  There was an absence of delusions; judgment was grossly intact; and insight was fair.

The Veteran reported sleep disturbances; fighting at work; obsessive housekeeping rituals; and panic attacks.  However, he did not report hallucinations.  He reported homicidal thoughts, but did not report suicidal thoughts.

The examiner noted poor impulse control, episodes of violence, and ability to maintain minimum personal hygiene.  As to memory, the examiner indicated normalcy, with the exception of mildly impaired recent memory.

As impressions, the examiner provided PTSD.  The examiner noted changes in functional status and quality of life since the last examination.  Specifically, these changes manifested in the Veteran's work performance; family relationships; social and interpersonal relationships; and recreation and leisure pursuits.  The Veteran had problems concentrating at work.  The Veteran's prognosis was guarded.  The examiner reported that the Veteran's PTSD symptoms did not result in total occupational and social impairment; however, they presented deficiencies in judgment, thinking, family relations, work, and mood.  They also led to reduced reliability and productivity. 

In March 2010, an undated letter was received from the Veteran's spouse.  She repeated her prior narratives.  She also wrote that the Veteran was experiencing great stress at work and suffered from hypertension.  He stopped doing chores at home, attending to his automobile, and frequently got lost.  She mentioned increased anger and familial strain. 

Also in March 2010, two undated letters were received from "buddies."  They wrote that they knew the Veteran for many years.  Over the past four to 5 years, they noticed changes in him-such as forgetfulness; problems with personal hygiene, and easy incitement to anger.  The second buddy reported that the Veteran no longer attended community events and, on one occasion, jumped when he heard a sound and stated that it sounded like a bullet shot.

A review of the Veteran's 2010 VA treatment records reveals that he received psychotherapy and medication management.  The Veteran actively participated in an inpatient PTSD program.  An examiner reported that the 6-week program was designed to assist Veterans with PTSD-incorporating therapeutic intervention, group therapy, and team building.  The Veteran reported that he felt "unfocused" upon entry into the program.  In a June 2010 report, a clinician noted that the Veteran stated that he recently retired due to lack of focus from a 36-year job.  He indicated that the lack of focus had worsened over the past 10 to 15 years.  Moreover, the Veteran reported that loud noises and burning often triggered stressful thoughts.

In a September 2010 VA psychiatric progress note, a staff psychiatrist wrote that the Veteran reported that his PTSD symptoms had increased in severity and frequency since the 6-week PTSD program.  He contended that he remembered traumas that he had forgotten.  The psychiatrist opined that the Veteran managed his symptoms through avoidance.

In November 2010, the Veteran submitted a statement, requesting an increased disability rating for service-connected PTSD.

In his June 2011 notice of disagreement (NOD), the Veteran described scenes of bodily dismemberment and killing in Vietnam.  He claimed that he was no longer able to meet his financial obligations.  He also described his symptoms and loss of memory.

In October 2011, the Veteran submitted a statement, requesting an increased disability rating for service-connected PTSD.  

In November 2011, the Veteran was afforded a VA examination.  The examiner followed the VA examination regime.  The examiner noted that the Veteran had not attempted to commit suicide but had a history of violence and assault.

The examiner's findings included notice of the Veteran's well-groomed appearance; unremarkable psychomotor activity; unremarkable speech; cooperative attitude; appropriate affect; "bad" mood; attention disturbance; intact orientation to person, time, and place; outcome-aware judgment; insight into the personal problem and unremarkable thought process and thought content.  Delusions were not discernable.  

The Veteran reported that sleep impairment interfered with the following day's activities.  The Veteran did not indicate that he experienced hallucinations.  However, he interpreted proverbs inappropriately, engaged in obsessive behavior, and experienced panic attacks that varied in frequency.  The Veteran contended that he had homicidal thoughts once a week and suicidal thoughts twice a week.  His impulse control was fair.  The Veteran indicated that he was unable to maintain minimum personal hygiene and experience problems with activities of daily life.  Remote, recent, and immediate memory were mildly impaired.

The Veteran stated that he experienced PTSD symptoms daily and has had severe symptoms since he served in Vietnam.  Moreover, the Veteran reported that there were no remissions.  The examiner identified behavioral, cognitive, social, affective, and somatic symptoms of PTSD.  The examiner provided impressions of PTSD; depression, not otherwise specified (NOS); and panic disorder NOS.

The examiner opined that PTSD did not result on total occupational and social impairment; however, it led to the deficiency of impulsivity, thinking about possible danger, and family relationships.

In February 2012, the Veteran's spouse submitted another statement.  She reiterated a host of her past contentions.  She added that the Veteran had become very argumentative with corrections and reminders and his forgetfulness had increased.

In October 2012, the Veteran's spouse submitted a statement which in large part recapitulated her many earlier statements.  She added that it was difficult being with the Veteran on a daily basis.

In November 2012, the Veteran was afforded a VA examination.  The examiner followed the VA examination regime.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  The examiner did not report total occupational and social impairment.  The examiner listed the Veteran's subjective symptoms, largely mirroring those of the previous year.

In a February 2013 VA psychiatric outpatient note, a staff psychiatrist noted that the Veteran continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance, and poor concentration.  The Veteran denied alcohol use and stated that his symptoms have increased lately.

A VA staff psychiatrist reported the Veteran continued to experience nightmares, intrusive thoughts, avoidance, and exaggerated startle response, and poor concentration in a May 2013 outpatient note.  Furthermore, the Veteran denied suicidal of homicidal ideas, and denied ETOH.  Lastly, he reported that he had a better relationship with his ex-wife.  The psychiatrist opined that the Veteran had realistic future plans.  In December 2013, a VA psychiatrist opined that the Veteran stated that he never felt safe and avoided going outside.  Moreover, the psychiatrist noted that the Veteran was told recently that he had microvascular disease in his brain.  

In October 2014, the Veteran submitted a statement.  In pertinent part, the Veteran contented reports now stated that he was unemployable.

A review of the Veteran's 2014 VA treatment records reveals that he frequently availed himself of VA psychotherapeutic services.  These records include on-going psychiatric outpatient notes which show that the Veteran reported symptoms of nightmare, intrusive thoughts, avoidance, irritability, exaggerated startle response, hypervigilance, and poor concentration on a regular basis.  His psychoactive medications were monitored and adjusted periodically.  The Veteran also participated in group therapy programs.

In the Veteran's November 2014 substantive appeal (VA Form 9), he wrote that his PTSD worsened and caused him to quit his job.  He reiterated many of his and his spouse's contentions concerning restless sleep; increased nightmares; and crying.

The Veteran's spouse submitted another letter in April 2015.  She repeated her earlier contentions as to the Veteran's observable symptoms.  She added that he was "deteriorating" in his anti-social behaviors.  She also reported a lack of spousal intimacy.  Lastly, she again opined that she had worked in a psychiatric unit and, from her nursing ward experience, knew that the Veteran tried to be "normal but most definitely fought PTSD demons nightly."

In September 2009, the Veteran submitted an NOD.  He reiterated all of his contentions as to his subjective symptoms of PTSD.  Additionally, he contended that he experienced olfactory and auditory hallucinations related to his experiences in Vietnam.  Furthermore, he contended that he had not attempted physical contact with his spouse, or anyone else, in the past 5 years.

A VA staff psychiatrist reported the Veteran's subjective accounts of the last two years in an October 2015 outpatient note.  He added that the Veteran stated that wet weather increased the intensity of his symptoms.  The Veteran also contended that his psychoactive medication was no longer effective.  The psychiatrist also noted that the Veteran expressed concerns about his physical health, adding that his panic attacks had become more frequent.  Moreover, the Veteran indicated that he was sure that his traumas have affected his longevity.  In February, the staff psychiatrist added that the Veteran articulated that the holiday period was bad for him, highlighting that the fireworks to usher in the New Year made things worse.  In July 2016, this psychiatrist added that the Veteran was experiencing some heart problems.  At this time, the Veteran indicated that the heat was exacerbating intrusive thoughts about Vietnam.

A review of VA treatment record from 2015 to 2017 reveals that examiners noted that the Veteran had a history of PTSD.  Moreover, the records show that he sought on-going psychotherapeutic services.  Likewise, clinicians monitored the dosing and efficacy of his psychoactive medications.  The Veteran also participated in Veteran-to Veteran Peer Support programming.

In March 2017, the RO received a response from the Social Security Administration (SSA) National Records Center (NRC).  NRC indicated that after exhaustive and comprehensive searches, it could not locate medical records concerning the Veteran.  Therefore, any further efforts to locate SSA medical records would be futile.

The Veteran was afforded a VA examination in April 2017.  The examiner followed the VA examination regime.  This examiner provided an impression of PTSD, chronic with depressed mood.  Based upon records review, subjective accounts of symptoms, and results of a psychometric evaluation, the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.
The examiner reported that there had been neither suicide attempts nor psychiatric hospitalizations since the Veteran's last VA PTSD examination.  Reported symptoms included depressed mood; anxiety; suspicion; panic attacks that occurred weekly or less; chronic sleep impairment; mild memory loss; flattened affect; disturbance of motivation; and difficulty maintaining relationships.

As to objective behavioral observations, the examiner opined that the Veteran displayed good grooming; unremarkable psychomotor activity, to include maintaining good eye contact; clear and coherent speech; unremarkable thought process and content, with no signs of distorted thoughts of perceptions; and a cooperative attitude.  The Veteran stated that his current mood was "not too good."  The examiner opined that the Veteran dysphoric affect was congruent with his subjective report.  There were no reports of homicidal ideation or suicidal ideation.  The examiner opined that the Veteran continued to report symptoms of PTSD which were moderately severe.  Lastly, the examiner opined that the Veteran was capable of managing his own financial affairs.

In April 14, 2017, the RO sent a letter to the Veteran in which a reply was requested.  The RO explained that SSA had been contacted in March 2017 to obtain the Veteran's SSA records.  As stated above, SSA reported that it could not locate any records pertaining to the Veteran.  The RO specifically requested that the Veteran supply any and all copies of SSA records in his possession or evidence relating to these records within 10 days of the letter.  In a subsequent report of general information (VA Form 27-0820), a representative from the RO noted that called on April 17, 2017 and stated there were no SSA medical records.

In June 2017, the Veteran submitted a statement.  He reiterated many of his earlier contentions about PTSD symptoms.  He added that his memory had decayed; he was unable to handle his financial affairs; and that he thought about hurting himself and other people.

Dr. L. submitted a letter in August 2017.  He reitered points that he had articulated in his earlier letters, discussed above.  He also provided an extensive inventory of the Veteran's subjective accounts.  Dr. L. added that the Veteran reported that he was experiencing auditory hallucinations.  Furthermore, Dr. L. noted that the Veteran indicated that thinking about Vietnam brought on severe depression, indicating that Vietnam was on his mind "day and night."  Dr. L. again advanced that the Veteran was unemployable because of his difficulty interacting with others, PTSD, and depression.  According to Dr. L., the Veteran should be awarded individual unemployability.

In January 2018, the Veteran's spouse submitted a letter, again indicating that the Veteran's symptoms have worsened.  She repeated past contentions.  She also wrote that the Veteran symptoms had escalated to "actual fights while asleep."  She wrote that the Veteran did not dress appropriately.  Moreover, she stated that in the Veteran kicked her in her stomach after she had major surgery.

In January 2018 VA outpatient notes, a staff psychiatrist opined that the Veteran had experienced no changes since his last visit.  Moreover, the Veteran stated that he was satisfied with his medications and free of any side effects.  The psychiatrist opined that there was an absence of psychosis, depression, harmful ideations, or ETOH.  In a contemporaneous mental health nursing note, a clinician reported that the Veteran denied suicidal ideations; homicidal ideations; auditory hallucinations; and visual hallucinations.  Moreover, she opined that she was alert and oriented X3; made direct eye contact; and commanded clear and coherent speech.  Further, a screen for depression yielded negative results

In January 2018, the Veteran testified at the Board about many of the symptoms that he mentioned in prior statements.  When his representative asked him whether he still had suicidal ideations, the Veteran responded that he thought about it a lot.  The Veteran also testified that the VA PTSD classes that he took had helped him understand his situation more; he was applying what he had learned to get better.  However, this class material also triggered a lot of bad memories.  When questioned by the undersigned VLJ about suicidal ideations, the Veteran reported that he had not contacted a crisis hotline; reported to an emergency room; or scheduled an urgent appointment with a mental health counselor.  Rather, the Veteran testified that thoughts of suicide were thoughts that you handled yourself.

Upon review of the evidence of record, the Board concludes that the evidence of record does not warrant assigning a disability rating of more than 70 percent for PTSD from June 25, 2008 to June 23, 2008 and from August 30, 2010 thereafter.

As discussed above, a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name,

The evidence of record shows that the severity of the Veteran's PTSD indicates, at worst, that the Veteran experienced deficiencies in most areas such as work, family relations, and mood.  The evidence shows that the Veteran at intervals during this period on appeal had suicidal ideations and engaged in obsessional rituals (such as repetitive housework) that interfered with routine activities.  However, the evidence of record does not show that the Veteran had gross impairment in thought processes or communication.  As to hallucinations, the evidence of record reveals sporadic occurrences of subjectively reported olfactory and auditory hallucination; however, the evidence of record fails to show that these hallucinations were persistent.  Moreover, the evidence of record does not provide that the Veteran engaged in grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  Furthermore, the evidence of record shows that the Veteran evinced orientation as to time and place consistently.

The Board once again notes that the Veteran (as well as his spouse) is competent to report discernable symptoms.  See Layno, supra.  The Board also finds the Veteran credible here.  However, the Board finds this lay evidence to have low probative weight in determining the severity of his PTSD from June 25, 2008 to June 23, 2008 and from August 30, 2010 thereafter.  Here, again, the Board finds the opinions of expert psychological and psychiatric professionals to have considerable probative weight in determining the severity of the Veteran's PTSD during this time frame.

The Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

The Board places some probative weight on Dr. L.'s letters of January 2008 and August 2017.  In January 2008, Dr. L. reported that the Veteran's PTSD was so disabling that he was barely able to function, at work or at home.  By August 2017, Dr. L. opined that the Veteran was unemployable because of his difficulty interacting with others, PTSD, and depression.  Moreover, Dr. L. provided an inventory of the Veteran's subjective accounts of symptoms.  In June 2008, according to Dr. L.'s accounting of the Veteran's subjective reports, the Veteran's PTSD manifested in self-isolation and dysfunctionality in occupational and family spheres.  By August 2017, these symptoms devolved in reported auditory hallucinations, severe depression, and intrusive thoughts about Vietnam "day and night."  However, Dr. L. failed to include objective findings or diagnostic indicia in either letter.  His recommendations as to unemployability were made without reference to any extant source of diagnostic criteria.  Furthermore, Dr. L. neither contemplated the objective behavioral manifestations nor indicated whether he reviewed the Veteran's claims file.

Dr. L.'s June 2008 and August 2017 letters warrant less probative weight in comparison to the April 2017 VA examiner's report, in which the Board places greater probative weight.  This examiner followed the VA examination regime by considering the claims file, the Veteran's subjective accounts, and objective indicia derived through examination findings.  Importantly, the examiner opined that the Veteran continued to report symptoms of PTSD which were moderately severe.  As to objective behavioral observations, the examiner opined that the Veteran displayed good grooming; unremarkable psychomotor activity, to include maintaining good eye contact; clear and coherent speech; unremarkable thought process and content, with no signs of distorted thoughts of perceptions; and a cooperative attitude.  Based upon records review, subjective accounts of symptoms, and results of a psychometric evaluation, the April 2017 examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  Here, the Board notes the April 2017 VA examiner's opinion falls squarely within the parameters of a disability rating of 70 percent for PTSD, as discussed above.

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan supra.  However, the most probative medical evidence of record, as discussed above, indicates that a disability rating in excess of 70 percent is not warranted from for the Veteran's service-connected PTSD from June 25, 2008 to June 23, 2008 and from August 30, 2010 thereafter. 

E.  Entitlement to a TDIU

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  As discussed above, the evidence of record has raised the issue of entitlement to a TDIU.

In order to establish entitlement to a TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012);  38 C.F.R. §§ 3.340, 3.341, 4.16.(2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, supra;  VAOPGCPREC 75-91 (Dec. 27, 1991) 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2017), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2017, provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 3 8 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2017).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2017).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b) (2017).  The rating board did not refer this case for extra-schedular consideration.

The issue then is whether the veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Additionally, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. §4.16(a) (2017).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

At the time of receipt of the Veteran's initial claim for an increased rating for PTSD in January 2004, the Veteran had had two service-connected disabilities:  PTSD, rated as 10 percent disabling, and skin rash at a noncompensable rating.  The total combined rating was 10 percent.

Determinative of a TDIU, subsequent rating decisions increased or added ratings for the following disabilities:

1.  PTSD, rated as 30 percent disabling; effective from January 20, 2004.  Also, a noncompensable rating was continued for skin rash.  The total combined rating effective January 20, 2004 was 30 percent

2.  PTSD, rated as 50 percent disabling, effective from October 12, 2004.  A noncompensable rating for was continued for skin rash.  The total combined rating effective October 12, 2004 was 50 percent.

3.  PTSD continued at 50 percent disability; tinnitus rated as 10 percent disabling; a noncompensable rating for bilateral sensorineural hearing loss; and a noncompensable rating was continued for skin rash.  The total combined rating effective February 17, 2006 was 60 percent.

4.  PTSD, rated as 70 percent disabling, effective from January 25, 2008; tinnitus rated at 10 percent disabling; a noncompensable rating for bilateral sensorineural hearing loss; and a noncompensable rating was continued for skin rash.  The total combined rating effective January 25, 2008 was 80 percent.

Therefore, the Veteran met the statutory criteria for a TDIU on January 25, 2008 when he has at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to greater that 70 percent.

A review of the pertinent evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities starting from his departure from work as a VA food service supervisor and following inpatient treatment in August 2010.  See Gonzales v. West, 218 F.3d 1378, 1380-81 Fed. Cir. 2000) (Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.);  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (The law requires only that the Board discuss its reasons for rejecting evidence favorable to him.).

As noted above, the Veteran worked for VA for several decades, retiring in 2010 as a supervisor in food service.  The evidence of record is replete with the Veteran's complaints of interacting with co-workers in the workplace, at one point to include homicidal ideations.  At the January 2018 hearing, the Veteran testified that he was afraid that he would do "something really bad."  In response, the Veteran's representative qualified this "something" as harming other people as well as himself.  See Hearing Transcript, p. 6.  The Veteran testified that he rarely left the home, prepared little food mostly for himself, and did not drive for fear of getting lost.  Throughout his course of treating the Veteran, Dr. L. noted that the Veteran indicated a deterioration of his work relationships and performance, leading to discipline, altercations, and eventually a total inability to work.  Nevertheless, Dr. L. based his all of his opinions on the Veteran's subjective impressions, without providing objective or diagnostic indicia of functional limitations as to the Veteran's inability to secure or follow a substantially gainful occupation because of his service-connected disabilities.

In an August 2014 note, a VA attending psychiatrist accepted the Veteran's reports that he left his VA job because of his PTSD symptoms and found that the Veteran was unemployable. 

The Board note that as late as April 2017, a VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas-but not all areas.  Moreover, the examiner emphasized that the Veteran continued to report symptoms of PTSD which were moderately severe.  This examiner's indication of moderate severity factored the claims file, the Veteran's subjective accounts, and objective diagnostic indicia into this determination.  Likewise, as discussed above, VA examinations prior to April 2017 provided findings of at worst, occupational and social impairment with deficiencies in most areas, even with the Veteran's reports of workplace altercations, memory problems, chronic sleep impairment, and other symptomatology.

While the Veteran met the statutory requirements for a TDIU on January 25, 2008, the evidence of record, taken as a whole, does not show that "the veteran's service connected disabilities alone are of sufficient severity to produce unemployability" while working prior to 2010. See Hatlestad, supra.  Moreover, the evidence of record reveals that the Veteran thrived in his VA employment for many years, having been promoted to the level of supervisor before he retired voluntarily.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran was not able to sustain substantially gainful employment from the time he ceased work at VA in 2010 and after his inpatient treatment, effective August 2010.  The Veteran testified that he was not able to use a computer and the record shows skills are limited to food service including as a supervisor.  On the other hand, the manifestations of his PTSD for the most part involved difficulties with anger control and interactions with co-workers as well as increasing difficulty with short term memory. These manifestations combined with limited skills and difficulty leaving the home are substantial obstacles to gainful employment.   

Therefore, in consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation prior to August 31, 2010 but do preclude employment from that date.  The Veteran maintained a position for decades and was promoted; moreover, there are no indications of any educational or training deficits in the evidence of record. However, since 2010, his ability to work was precluded by worsening PTSD symptoms as noted by both his private psychologist as well as VA clinicians.  


ORDER

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder with panic disorder, major depressive disorder, and alcohol abuse from January 27, 2003 to January 19, 2004 is denied.

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder with panic disorder, major depressive disorder, and alcohol abuse from January 20, 2004 to October 11, 2005 is denied.

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder with panic disorder, major depressive disorder, and alcohol abuse from October 12, 2005 to January 24, 2008 is denied.

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder with panic disorder, major depressive disorder, and alcohol abuse from January 25, 2008 to June 23, 2010 and from August 30, 2010 thereafter is denied.

Entitlement to a total disability rating indicating unemployability is granted, effective August 31, 2010.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


